Citation Nr: 0006374	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for 
degenerative joint disease of the left shoulder.

2.  Entitlement to a compensable initial rating for 
degenerative joint disease of the right shoulder.

3.  Entitlement to a higher initial rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling in conjunction with disability of the right 
knee.

4.  Entitlement to a higher initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling in conjunction with disability of the left 
knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability.

6.  Entitlement to a compensable initial rating for 
degenerative joint disease of the thoracic spine.

7.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

8.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

9.  Entitlement to service connection for degenerative joint 
disease of the left hip.

10.  Entitlement to service connection for degenerative joint 
disease of the right hip.

11.  Entitlement to service connection for myopic 
astigmatism.

12.  Entitlement to service connection for bilateral hearing 
loss.

13.  Entitlement to service connection for disability of the 
nose and sinuses.

14.  Entitlement to service connection for indigestion.

15.  Entitlement to service connection for bilateral pes 
cavus.

16.  Entitlement to service connection for a sleep disorder.

17.  Entitlement to service connection for elevated 
calcitonin.

18.  Entitlement to service connection for a numb left arm.  

19.  Entitlement to service connection for a numb right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1997.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of a compensable initial rating for degenerative 
joint disease of the left and right shoulders, an initial 
rating in excess of 10 percent for degenerative joint disease 
of the left and right knees, an initial rating in excess of 
10 percent for cervical spine disability, and a compensable 
initial rating for degenerative joint disease of the thoracic 
spine, are addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The claim for service connection for degenerative joint 
disease of the left ankle is not plausible.

3.  The claim for service connection for degenerative joint 
disease of the right ankle is not plausible.

4.  The claim for service connection for degenerative joint 
disease of the left hip is not plausible.

5.  The claim for service connection for degenerative joint 
disease of the right hip is not plausible.

6.  The claim for service connection for myopic astigmatism 
is not plausible. 

7.  The claim for service connection for bilateral hearing 
loss is not plausible.

8.  The claim for service connection for disability of the 
nose and sinuses is not plausible.

9.  The claim for service connection for indigestion is not 
plausible.

10.  Bilateral pes cavus began in service.

11.  The veteran has sleep apnea which originated during 
service.

12.  The claim for service connection for elevated calcitonin 
is not plausible.

13.  The claim for service connection for a numb left arm is 
not plausible. 

14.  The claim for service connection for a numb right arm is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative joint 
disease of the left ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for degenerative joint 
disease of the right ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for degenerative joint 
disease of the left hip is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for degenerative joint 
disease of the right hip is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for service connection for myopic astigmatism 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
6.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for disability of the 
nose and sinuses is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The claim for service connection for indigestion is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

9.  Bilateral pes cavus began during military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

10.  The veteran has sleep apnea which was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

11.  The claim for service connection for elevated calcitonin 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

12.  The claim for service connection for a numb left arm is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

13.  The claim for service connection for a numb right arm is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law  Service Connection and Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Ankles

Service medical records dated from July 1973 to May 1997 
include no finding of degenerative joint disease of either 
ankle.  X-rays dated in June 1994 revealed no significant 
abnormalities of the feet or ankles.  The ankle joint was 
well preserved with no significant degenerative changes, 
though the veteran complained of foot and ankle pain which 
was in part attributed to pes cavus.  During the veterans 
October 1996 retirement examination, clinical evaluation of 
the lower extremities was noted to be abnormal, but no 
orthopedic abnormality of the ankles was noted.  During the 
veterans November 1996 report of inservice medical history, 
there was no complaint or diagnosis with respect to ankle 
disability.

During a VA examination in July 1997 the veteran complained 
that his ankles become very edematous at times, and also 
painful.  VA X-rays of the ankles were negative.  There was 
2+ pitting edema in both lower extremities going up to about 
the knee area.  

In the present case, there is no showing of inservice 
degenerative joint disease of the ankles, or of a current 
disability of the ankles.  Accordingly, the claims for 
service connection for disability of the left and right 
ankles must be denied as not well grounded.

Hips

Service medical records dated in December 1977 reveal that 
the veteran complained of pain in the left hip, especially 
upon adduction.  Upon physical examination, there was 
decreased strength of the left hip muscles and pain on 
passive and active adduction.  X-rays revealed no significant 
abnormalities.  Service medical records reflect that in July 
1978 he was seen for right hip pain, after an injury about 10 
days prior while sitting on the floor.  He indicated that 
earlier left hip problems were diagnosed as synovitis.  The 
treating physicians assessment was synovitis of the right 
hip.   During his October 1996 retirement examination and 
November 1996 assessment of inservice medical history, the 
veteran reported pain in many joints, though there were no 
complaints or clinical findings specific to the hips.

During a July 1997 VA examination, range of motion of the 
hips was noted to be flexion of 110 degrees bilaterally, and 
abduction of 45 degrees bilaterally.

In the present case, although there is record of synovitis of 
the hips during service, there is no medical evidence of a 
current disability of either hip.  Accordingly, the claims 
for service connection for left and right hip disability must 
be denied as not well grounded.

Myopic Astigmatism

Service medical records dated from July 1973 to May 1997 
report defective vision.  During the veteran February 1972 
service entrance examination, uncorrected vision was measured 
as 20/20 in both eyes.  In December 1995, vision was measured 
as 20/100 uncorrected in each eye and 20/20 corrected in each 
eye.  During the veterans retirement examination, distant 
vision in the right eye was measured as 20/200 uncorrected 
and 20/20 corrected.  Distant vision in the left eye was 
measured as 20/70 uncorrected and 20/20 corrected.

During an August 1987 VA visual examination, the veteran 
denied any ocular injuries to his eyes during service.  He 
was diagnosed as having compound myopic astigmatism with 
presbyopia and best corrected distant visual acuity of 20/20 
in each eye;  and glaucoma suspect due to suspicious optic 
nerve head cupping in both eyes.
 
Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

In the present case, service medical records do not reflect 
any disease or injury of the eye during service, and there is 
no medical evidence nexus linking a current eye 
disability with a disease or injury incurred within the 
veterans period of active service. 

The veteran has denied any inservice ocular injury.  
Nevertheless, to the extent the veteran claims that his 
myopic astigmatism is due to a disease or injury of the eye 
incurred or aggravated during service, rather than a 
developmental defect, there is no medical nexus opinion 
linking current myopic astigmatism to a disease or injury 
incurred or aggravate during the veterans period of active 
service.  Accordingly, a claim for service connection for 
myopic astigmatism on this basis must be denied as not well 
grounded.

Similarly, to the extent the veteran claims that his myopic 
astigmatism is a developmental defect which was aggravated by 
a disease or injury incurred during active service, such a 
determination would require medical expertise.  Because there 
is no medical opinion to this effect, a claim on this basis 
would also be denied as not well grounded.

Nose & Sinuses

Service medical records dated from July 1973 to May 1997 are 
silent for complaint, treatment or diagnosis of a chronic 
disorder of the nose and sinuses.  While there is evidence 
that during service, on occasion, the veteran was treated for 
upper respiratory infections, each time, the infection 
appeared to clear without residual disability.  During the 
veterans October 1996 retirement examination, clinical 
evaluation of the nose, sinuses, mouth and throat was normal.

During a July 1997 VA examination of the nose and sinuses, 
the veteran complained of mild hearing loss for a few years, 
snoring for many years, and sleep apnea for the past one to 
two years.  Upon physical examination he was noted to have a 
mild septal deviation to the left side, with mild stuffiness.  
There was less than 20 percent nasal obstruction on the left 
side.  The veteran was diagnosed as having sleep apnea, 
mainly from obesity, mild nasal septal deviation, and mild 
bilateral high pitch sensorineural hearing loss.

In the present case, there is a diagnosis of mild nasal 
septal deviation, but there is no medical nexus evidence 
relating the veterans mild deviated septum to a disease or 
injury incurred or aggravated during service.  Otherwise, 
there is no evidence of a current disability of the nose and 
sinuses.  Accordingly, the claim for service connection for 
disability of the nose and sinuses must be denied as not well 
grounded.

Indigestion

In his February 1998 notice of disagreement, the veteran 
contended that he was entitled to service connection for a 
gastrointestinal disorder because he regurgitated food and 
was on medication for this condition.

The summary of defects and diagnoses in the veterans October 
1996 service retirement examination report includes a history 
of gastroesophogeal reflux disease.
 
In the present case, as a threshold matter, there is no 
medical evidence of a current disability characterized by 
indigestion.  Accordingly, the claim for service connection 
must be denied as not well grounded.

In light of the veterans contention that he is currently 
receiving treatment and medication for regurgitation, the 
veteran is advised that if he knows of records of treatment 
for a gastrointestinal disorder which would relate the 
condition to a disease or injury incurred or aggravated 
during his period of active service, such records would 
likely be sufficient to well ground his claim for service 
connection for this disability. 

Pes Cavus

Service medical records dated in April 1994 and May 1994 
reflect that the veteran complained of pain in the feet and 
ankles.  The veteran was diagnosed as having ankle and foot 
pain with components of hind foot pronation, metatarsalgia, 
and mild venous insufficiency.  He was prescribed orthotics.  
X-rays dated in June 1994 revealed no significant 
abnormalities of the feet or ankles.  Service medical records 
dated in June 1995 describe the veterans condition as pes 
cavus.  In November 1995, the veteran was temporarily 
profiled due to painful pes cavus in both feet.  In March 
1996, the veteran was treated for bilateral medical arch pain 
and was profiled for 90 days.  Pes cavus was not listed in 
the summary of defects and diagnoses in the veterans October 
1996 service separation examination, or reported in the 
November 1996 assessment of the veterans medical history 
(though the veteran did give a history of foot pain).

During the July 1997 VA medical examination, the examiner 
noted that the veteran had corrective inserts in his shoes.  
VA records of treatment in February 1998 reflect that he 
complained of chronic foot pain.  VA records of treatment 
from March 1998 reflect that the veteran complained of pain 
in the balls of both feet.  

In the present case, there is evidence that the veteran 
experienced chronic foot pain due to pes cavus during service 
and that subsequent to service, he continued to use orthotics 
to alleviate the pain.  There is also evidence to suggest 
that the pes cavus developed during service, as the foot 
pathology was not noted for the veterans first 20 years of 
military service.  The presumption of soundness is not 
rebutted.  38 C.F.R. § 3.304(b).  While the July 1997 VA 
medical examination did not diagnose bilateral pes cavus, it 
is apparent that the examination of the feet was at best, 
superficial.  However, the fact that the veteran continued to 
use corrective inserts after service leads to the conclusion 
that a chronic foot disability, bilateral pes cavus, began 
during service.  Service connection is merited.

Elevated Calcitonin

Service medical records dated in November 1996 and December 
1996 reveal that the veteran was noted to have increased 
levels of calcitonin upon laboratory testing.  He was 
referred for private medical evaluation in light of these 
findings.

A private medical record dated in November 1996, while the 
veteran was still in service, reflects that the veteran 
underwent a multiple endocrine neoplasia test because he had 
an elevated calcitonin level.  Upon DNA sequence analysis, a 
mutation within the RET proto-oncogene was not identified.  A 
follow-up service medical record dated in February 1997 
assesses the veteran as having a mild elevation in 
calcitonin, likely idiopathic and very unlikely to be due to 
medullary carcinoma of the thyroid.

In the present case, although the veteran was noted to have 
elevated levels of calcitonin upon laboratory testing during 
service, there is no medical evidence to indicate that this 
is a disability.  Instead, the medical evidence appears to 
reflect that this is a diagnostic indicator of other 
conditions, which were ruled out, rather than a disability 
itself.  Since the inservice condition is not a disability 
and has not been associated with any current disability, the 
claim for service connection for increased levels of 
calcitonin must be denied as not well grounded.

Hearing Loss

During the veterans January 1972 service entrance 
examination, upon authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

During the veterans October 1996 service discharge 
examination, hearing thresholds were measured as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
40
LEFT
5
5
20
30
30

During the authorized VA audiological evaluation in July 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
4 Freq. 
Ave
RIGHT
10
5
15
15
35
18
LEFT
5
5
15
20
30
18

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
veteran did not report tinnitus.  He complained of losing his 
high frequency hearing, and occasional difficulty 
understanding speech.  He reported a history of noise 
exposure while in the military.

During a July 1997 VA examination of the nose and sinuses, 
the veteran was noted to have mild bilateral high pitch 
sensorineural hearing loss.

For the purposes of applying the laws administered by the VA, 
service connection for impaired hearing is not precluded when 
the audiological threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The fact that a veterans hearing loss at the time of 
discharge did not meet the criteria set forth in 38 C.F.R. 
§ 3.385 does not preclude service connection for such hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In the present case, the veterans current, post-service 
hearing loss does not meet the thresholds set forth in 38 
C.F.R. § 4.87.  Accordingly, the Board must find that the 
veteran does not have a current hearing loss disability for 
VA purposes, and the claim for service connection for 
bilateral hearing loss must be denied as not well grounded.

The Board acknowledges that at the veterans October 1996 
retirement examination, the hearing threshold in the right 
ear was 40 decibels at 4,000 hertz, thus meeting one of the 
criteria for right hearing loss disability under 38 C.F.R. 
§ 4.87.  The July 1997 VA audiological examination did not 
reflect this level of disability, so that the medical 
evidence does not reflect a current hearing loss disability 
for purposes of  38 C.F.R. § 4.87.  Thus, the Board does not 
have jurisdiction to remand the claim for further development 
such as a VA examination and medical opinion, since the duty 
to assist requires a well grounded claim, which in turn 
requires medical evidence reflecting a current disability.  
Private medical evidence to the effect that the veteran has 
current hearing loss, related to service, which exceeds the 
threshold criteria set forth in 38 C.F.R. § 4.87, would be 
sufficient to well ground a claim for service connection for 
hearing loss.

Sleep Disorder

In his February 1998 notice of disagreement, the veteran 
contended he was entitled to service connection for a sleep 
disorder because he felt that his sleep disorder was related 
to his sleep apnea and ear, nose and throat conditions.

Service medical records dated in January 1997 report sleep 
studies showing sleep abnormalities, to include significant 
apnea and hypopnea with mild oxygen desaturation within the 
first hour of sleep.  Sleep was normal after the first hour.

The veterans report of medical history upon separation from 
service, as elaborated upon by a reviewing physician, 
contains a diagnosis of possible sleep apnea.  The veteran 
had reported a history of frequent trouble sleeping.  The 
veterans weight at the time was 296 pounds.  He was noted as 
heavy, rather than slender, normal or obese.

During a July 1997 VA general examination, the veterans 
weight was noted to be 298 pounds. 

During a July 1997 VA examination of the nose and sinuses, 
the veteran gave a history of having had sleep apnea for the 
past one to two years.  The veteran was diagnosed as having 
sleep apnea, mainly from obesity.  

During a March 1998 evaluation of the veterans sleeping 
patterns at the Menninger Sleep Disorder Clinic, the veteran 
was assessed as having severe obstructive sleep apnea.  He 
was noted to weigh 350 pounds.

In consideration of this issue, the Board notes that the 
veteran was diagnosed as having sleep apnea both during 
service and after service.  In July 1997, a VA examiner 
diagnosed the sleep apnea as being secondary to obesity, at a 
time when the veteran weighed approximately the same weight 
as during his retirement examination.  To the extent the 
veterans sleep apnea is manifested by frequent trouble 
sleeping, the veteran is competent as a lay person to report 
this symptom of sleep apnea, and did so during service, at 
his service discharge examination, and after service.  The 
veterans reported symptoms and the medical diagnoses which 
have been rendered during service and after service reflect 
sleep apnea which originated during service.  In light of the 
foregoing, the Board finds that the claim for service 
connection for a sleeping disorder is well grounded.  There 
being no evidence of record against the claim, the Board 
finds that service connection for sleep apnea is warranted.

Numbness of Left and Right Arms

Service medical records dated in May 1986 include complaints 
of numbness in both hands for the past week, worse in the 
left hand.  The examiners assessment was numbness of both 
hands, post wearing handcuffs.  Several possible conditions 
were noted, and the veteran was sent to physical therapy for 
evaluation for cervical traction.  

During the veterans October 1996 retirement examination, 
clinical evaluation of the veterans neurological system was 
normal.

The veterans November 1996 report of medical history, as 
interpreted by a reviewing physician, includes numbness of 
the arms.

During the veterans August 1997 VA neurological examination, 
the examiners impression included alternating upper 
extremity numbness of unclear origin.  There were no 
neurologic deficits upon examination.  The examiner opined 
that bilateral carpal tunnel syndrome was possible, and that 
bilateral cervical radiculopathy was another possibility.  
According to the examiner, brachial plexopathy was less 
likely.  The examiner opined that in any event, the symptoms 
were minimally disabling.

Organic diseases of the nervous system are subject to a 
presumption of service connection where they are shown to 
occur within one year of service to a degree of 10 percent or 
greater.  38 C.F.R. §§ 3.307, 3.309(a).

In the present case, the veterans numbness of the arms has 
not been shown to attributable to an organic disease of the 
nervous system, nor to have been 10 percent or more disabling 
within one year of discharge from service, so that a 
presumption of service connection is not warranted for this 
condition.

Furthermore, though the veteran was noted to have numbness of 
the arms in service, and was noted to have numbness of the 
arms after service, there is no medical nexus evidence 
linking the inservice complaints to the post-service 
condition.  Especially because the etiology of the post-
service condition is so uncertain, and thus has not been 
linked to service by means of a continuous underlying 
etiology, a medical opinion would be required to establish 
that the current condition of which the veteran complains had 
its onset during service.  In light of the foregoing, the 
claim for service connection for numbness of the arms must be 
denied as not well grounded.



ORDER

The claim for service connection for degenerative joint 
disease of the left ankle is denied.

The claim for service connection for degenerative joint 
disease of the right ankle is denied.

The claim for service connection for degenerative joint 
disease of the left hip is denied.

The claim for service connection for degenerative joint 
disease of the right hip is denied.

The claim for service connection for myopic astigmatism is 
denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for disability of the nose 
and sinuses is denied.

The claim for service connection for indigestion is denied.

The claim for service connection for bilateral pes cavus is 
granted.

Service connection for sleep apnea is granted.

The claim for service connection for elevated calcitonin is 
denied.

The claim for service connection for a numb left arm is 
denied. 

The claim for service connection for a numb right arm is 
denied.  


REMAND

It is unclear to the Board whether the RO has determined 
veterans service-connected arthritis of multiple joints to 
be a systemic disability or the result of trauma to the 
individual joints.  While the rating action defines the 
disability as degenerative joint disease, it is rated, in 
each instance under 38 C.F.R. § 4.71a, Diagnostic Code 5010  
arthritis due to trauma.  This should be clarified by the RO.

In a March 1999 informal hearing presentation, the veterans 
representative contended that the veterans left and right 
shoulder disabilities should be rated separately, and that 
his left and right knee disabilities should be rated 
separately.

The veterans July 1997 VA examinations were apparently 
conducted for purposes of adjudication of pending claims of 
service connection rather than rating the disabilities which 
would, pursuant to an October 1997 RO rating decision, become 
service connected.  Physical evaluation of the knees, 
shoulders, cervical spine and thoracic spine disabilities 
were generally limited to range of motion measurements, 
visual inspection, and in some cases tenderness of the joint 
areas.

The Board notes that 38 C.F.R. § 4.10 requires that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to arthritis, weakened movement, excess 
fatigability, incoordination, flare-ups, or pain on movement.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated his left and 
right knee, left and right shoulder, 
cervical spine and thoracic spine 
disabilities since June 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously obtained and associate them 
with the claims folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist in order to determine the 
manifestations of the service-connected 
left and right knee disabilities, left 
and right shoulder disabilities, and 
cervical spine and thoracic spine 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The orthopedist should set 
forth all objective findings regarding 
these disabilities, including complete 
range of motion measurements.  The 
orthopedist should obtain a history and 
note any objective findings regarding the 
following:  functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain with use. The examiner 
should provide an opinion as to any 
additional disability which would be 
present during flare-ups, if the veteran 
asserts he is subject to flare-ups.  The 
orthopedist should also address the 
effect of disability of the knees, 
shoulders, cervical spine and thoracic 
spine on the veterans ability to perform 
routine functions and his ability to 
work.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal.  In 
addressing the orthopedic issues, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the RO 
should consider whether the components of 
the veterans left and right knee 
disabilities should be separately rated 
in accordance with VAOPGCPREC 23-97.  
Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


